 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEJA CHYANNE WILLIAMS,                            No. 2:18-cv-03078 KJM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    LINDA C. THOMSON SIMLICK, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned by Local Rule 302(c)(21). On January 4, 2019, defendants filed a motion to dismiss.

19   ECF No. 36. On January 30, 2019, defendants filed a motion to quash or, alternatively, to

20   dismiss. ECF No. 39. Both motions were set for hearing on February 27, 2019 in Courtroom

21   26(AC). Plaintiff has not responded either motion.

22          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

23   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o

24   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition

25   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides

26   that failure to appear may be deemed withdrawal of opposition to the motion or may result in

27   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

28   ////
                                                       1
 1   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 2   inherent power of the Court.”
 3          Good cause appearing, IT IS HEREBY ORDERED that:
 4              1. The motion hearing date of February 27, 2019 is CONTINUED to March 13,
 5                  2019, at 10:00 a.m. in Courtroom No. 26;
 6              2. Plaintiff shall file an opposition – or a Statement of Non-Opposition – to the
 7                  motion, no later than February 27, 2019. Failure to file an opposition or to appear
 8                  at the hearing will be deemed as a statement of non-opposition and shall result in a
 9                  recommendation that this action be dismissed pursuant to Federal Rule of Civil
10                  Procedure 41(b).
11          IT IS SO ORDERED.
12   DATED: February 14, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
